348 S.E.2d 349 (1986)
Maxine B. CONRAD
v.
Joseph E. CONRAD.
No. 8626DC177.
Court of Appeals of North Carolina.
September 16, 1986.
Kenneth T. Davies, Flanary & Davies, Charlotte, for defendant-appellant.
Delaney and Sellers by Timothy G. Sellers, Charlotte, for plaintiff-appellee.
ARNOLD, Judge.
The first issue presented for review is whether the court erred in awarding the plaintiff attorney fees. Defendant argues that attorney fees were not proper because the Equitable Distribution Act, G.S. 50-20 et seq., does not provide for the recovery of attorney fees and because the court did not find defendant in wilful contempt of court.
In Blair v. Blair, 8 N.C.App. 61, 173 S.E.2d 513 (1970), this Court held that a district court judge had the authority to require one whom he has found in wilful contempt of court for failure to comply with a child support order to pay reasonable counsel fees as a condition of being *350 purged of contempt. We find the principles and reasons set forth in Blair to be persuasive and extend them to cases where equitable distribution is involved. We hold that the contempt power of the district court includes the authority to require one to pay attorney fees in order to purge oneself from a previous order of contempt for failing and refusing to comply with an equitable distribution order. Thus, we find no error in the court's award of attorney fees in this matter.
Defendant also contends the court erred by "amending the judgment of equitable distribution." In each of his remaining questions defendant complains because the court required him to transfer to the plaintiff the present value of the stock which was awarded in the earlier judgment.
In its order purging defendant of contempt, the trial court awarded the plaintiff the present value of the stock which had been assigned to her when the initial judgment had been entered. This was accomplished by compensating her for the stock splits and the dividends which had occurred between the time the judgment was entered and the time the order was entered purging defendant of contempt. It was proper for the trial court to require the defendant to compensate the plaintiff for the stock splits and the dividends which she would have received had defendant not been recalcitrant in carrying out the trial court's orders. To hold consistent with the defendant's position would encourage people to disobey the trial court's orders knowing that the court could not require them to compensate their former spouse for monetary loss caused by their actions. We decline to accept this position. We have carefully reviewed the order purging the defendant of contempt and find it to be proper.
Affirmed.
EAGLES and PARKER, JJ., concur.